Title: John Waldo to Thomas Jefferson, 25 April 1814
From: Waldo, John
To: Jefferson, Thomas


          Sir, Geo Town. S C. April 25th 1814
          For your obliging and highly esteemed favour of August 16th please to accept my warmest thanks. My apology for not presenting them at a much earlier period, is this; My business of teaching leaves but a little of my time unoccupied, & the preservation of my health requires a great proportion of that little to be devoted to relaxation & exercise. Had I contemplated writing only the few lines to which I am even now, confined, I should certainly have sent you my immediate acknowledgment. But the subject on which you have honoured me with your very ingenious and learned remarks, is truly interesting to me & in a great measure novel. It therefore excited my curiosity, and induced me to think of bestowing some attention upon it; & of making you the poor return of some additional remarks of my own. I have however the mortification of finding myself after this long interval, no nearer obtaining the object of my wish than I was at first. When I received the letter I was suffering from more than usually bad health, which for months put it out of my power to do more than to attend to the duties of my school. Since, I have recovered my usual, but infirm health, I have been engaged, the few leisure moments I could catch, in abridging my grammar, and in preparing my spelling books for the press. As the warm weather returns, my health becomes more feeble; and some additional private business also requires my attention for some time. now I have therefore, altho’ the above works are off my hands, not a moment that has not its regular business. That my situation thus limits my pursuits, and almost wholly denies me the satisfaction of attending to literary subjects, except the first elements, to which the business of teaching confines me, and which lose their   relish by their daily recurrence, would be to me the subject of severe regret, were I not satisfied that the duties Providence has imposed upon me, tho’ humble and laborious, are most important to society, and that it is the part of wisdom, as well as of our duty to acquiesce with cheerfulness, in that disposition of ourselves & of our time, which we find not left to our own choice to alter.
          I had an opportunity of shewing your letter to many of yours, as well as my own friends, who think with me, that it is ably written, and that you ought to consent to its publication. Tho’ I was satisfied that you could have no objection to its being presented to the public, I did not think it correct to do it without your express approbation. I will therefore thank you to write me on the subject.
          Your obt ServtJohn Waldo
        